Citation Nr: 9927259	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-23 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left knee-thigh area, Muscle Group XIV, 
currently rated as 30 percent disabling.

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left calf, Muscle Group XI, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from December 1965 to November 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied increased 
evaluations for residuals of a gunshot wound of the left 
knee-thigh area, Muscle Group XIV, (rated 30 percent) and 
residuals of a gunshot wound of the left calf, Muscle Group 
XI, (rated 10 percent).


FINDINGS OF FACT


1.  Residuals of a gunshot wound of the left knee area are 
productive of no more than moderately severe functional 
impairment of Muscle Group XIV, manifested primarily by X-ray 
findings of arthritis of the knee and of prior trauma to the 
left femur, noncompensable limitation of motion of the knee, 
an asymptomatic scar, stiffness of the knee, and pain.

2.  Residuals of a gunshot wound of the left calf are 
productive of no more than moderate functional impairment of 
Muscle Group XI, manifested primarily by an asymptomatic 
scar, slight muscle loss, and pain.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound of the left knee-thigh area, 
Muscle Group XIV, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, Code 5314 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the left calf, Muscle Group 
XI, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.73, Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from December 1965 to November 
1967.

Service medical records show that in May 1967 the veteran 
sustained a gunshot wound of the left leg.  There was initial 
debridement.  He had a comminuted nondisplaced fracture of 
the supracondyle of the left femur.  He also had a gunshot 
wound of the left calf.  There was no nerve or artery 
involvement.

A June 1968 RO rating decision granted service connection for 
residuals of a gunshot wound of the left leg, and assigned a 
10 percent rating, effective from November 1967.  The 
10 percent rating was assigned under diagnostic codes 5255-
5311.

An August 1971 RO rating decision increased the evaluation 
for the residuals of a gunshot wound of the left leg to 
60 percent.  This increased evaluation was effective from 
November 1970.

A February 1972 RO rating decision decreased the evaluation 
for the residuals of a gunshot wound of the left leg from 60 
to 10 percent, effective from May 1972.  The veteran appealed 
this determination.  In August 1972, the Board determined 
that the residuals of a gunshot wound of the left leg were 
best evaluated as moderately severe impairment to Muscle 
Group XIV that warranted a 30 percent rating and as moderate 
impairment to Muscle Group XI that warranted a 10 percent 
rating.  A September 1972 RO rating decision assigned a 
30 percent evaluation for residuals of a gunshot wound to the 
left leg, Muscle Group XIV, and a 10 percent evaluation for 
residuals of a gunshot wound to the left leg, Muscle Group 
XI.  These evaluations were effective from May 1972.  These 
evaluations for the residuals of a gunshot wound of the left 
leg have remained unchanged since then.

The veteran underwent a VA medical examination in May 1997.  
It was noted that the veteran had suffered a stroke in 
February 1997 that left him with left side motor weakness as 
well as memory loss.  He reported that his left knee and leg 
had been bothering him a little bit more.  Examination of the 
left lower extremity revealed a 10 centimeters vertical scar 
along the proximal lateral aspect of the gastroc soleus 
muscle on the left calf.  This scar was well-healed.  There 
was a little bit of muscle loss in this area.  There was a 
palpable defect in the bony architecture of the left knee.  
The examiner opined that some of the anterolateral femoral 
condyle must have been destroyed by the bullet.  There was a 
4 centimeters transverse scar over the proximal anteromedial 
aspect of the patella.  Range of motion of the knee was from 
5 to 95 degrees.  There was crepitation with motion of the 
left knee.  There was no laxity to varus or valgus stress and 
the motor examination of the left lower extremity was 4/5 
strength.  He was able to walk but he was weak on the left 
leg compared to the right leg.  He had some significant 
atrophy on the right side probably from disuse of this joint.  
He had no tenderness along the joint line of the left knee.  
X-rays of the left femur and knee revealed arthritis in the 
knee with some osteophytes mainly affecting the lateral 
compartment and the patellofemoral joint.  There appeared to 
be a bullet tract from the anterolateral aspect of the distal 
femur and there was actually an old hole in the suprapatellar 
region in the middle aspect of the femur.  All appeared well-
healed without any increased or acute bony reaction.  The 
impression was left knee stiffness and pain by history 
secondary to gunshot wound to the left knee and femur, and 
residuals of weakness on the left side due to stroke.

The veteran testified at a hearing in January 1998.  His 
testimony was to the effect that he had pain in the left knee 
and leg that affected his functioning, such as walking and 
bearing weight on the left lower extremity, and that higher 
ratings should be assigned for the residuals of a gunshot 
wound to his left knee-thigh area and calf.

In March 1998, the veteran underwent a VA medical 
examination.  He complained of pain in his left knee and leg.  
There was mild varus deformity of the left knee with mild 
joint line tenderness in the medial side.  Range of motion of 
the left knee was from zero to 110 degrees.  There was no 
obvious deformity of the left thigh or femur.  X-rays 
revealed an old healed fracture of the left femur and mild 
degenerative joint disease of the left knee.  The assessment 
was degenerative joint disease of the left knee.  The 
examiner concluded that the veteran had mild to moderate left 
leg disability.

VA medical reports of the veteran's outpatient treatment in 
the 1990's show that he was seen primarily for psychiatric 
problems.

A June 1999 RO rating decision shows that service connection 
is also in effect for post-traumatic stress disorder (PTSD).  
The PTSD has been rated at least 50 percent disabling since 
July 1997, and a total rating for compensation has been 
assigned for the veteran's service-connected disabilities 
based on unemployability, effective from July 1997.


B.  Legal Analysis

The veteran's claims for increased ratings for residuals of a 
gunshot wound of the left knee-thigh area, Muscle Group XIV, 
and residuals of a gunshot wound of the left calf, Muscle 
Group XI, are well grounded, meaning they are plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claims and that no further assistance to the 
appellant is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A review of the veteran's medical history reveals that the 
veteran sustained a gunshot wound in the left knee area, 
including the thigh, and left calf.  A 10 percent evaluation 
is warranted for moderate injury to Muscle Group XIV 
(anterior thigh group).  A 30 percent evaluation requires 
moderately severe injury.  A 40 percent rating requires 
severe injury.  38 C.F.R. § 4.73, Code 5314.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XI (posterior and lateral crural muscles). A 
10 percent evaluation requires moderate injury.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
rating requires severe injury.  38 C.F.R. § 4.73, Code 5311.

The regulations for the evaluations of muscle injuries were 
revised during the processing of the veteran's claims, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A review of the revised regulations for the evaluation of 
muscle injuries reveals that no significant changes have been 
made to the provisions of 38 C.F.R. § 4.73 and diagnostic 
codes 5311 and 5314 that pertain to the veteran's claims.  
Hence, the Board will adjudicate the veteran's claims for 
higher ratings based on the revised criteria as there is no 
prejudice to the veteran to do so.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The reports of the veteran's VA medical examinations in May 
1997 and March 1998 reveal that the residuals of the gunshot 
wound to the left knee-thigh area are manifested primarily by 
X-ray findings of arthritis of the knee and of prior trauma 
to the left femur, noncompensable limitation of motion of the 
knee, an asymptomatic scar, stiffness of the knee, and 
tenderness or pain.  These manifestations of the left knee-
thigh disability are indicative of no more than moderately 
severe injury.  38 C.F.R. § 4.56.  While the report of the 
veteran's May 1997 VA medical examination indicates the 
presence of slight loss of strength of the left leg, this 
symptom is attributable to a non-service-connected stroke.  
The symptoms of a non-service-connected disability may not be 
considered in the evaluation of a service-connected 
disability.  38 C.F.R. § 4.14 (1998).

The Board recognizes that separate disability evaluations may 
be assigned for arthritis and instability of a knee as held 
the VA General Counsel.  VAOPGCPREC 23-97.  While the 
evidence indicates that the veteran has arthritis of the left 
knee with noncompensable limitation of motion, a separate 
evaluation for this condition may not be assigned without 
violation of the rule against the pyramiding of disability 
evaluations as the evaluation assigned for the muscle injury 
to the left knee-thigh area contemplates limitation of motion 
of the knee that is a function of the related muscle.  
38 C.F.R. §§ 4.14, 4.73, Code 5314. 

The reports of the veteran's VA medical examinations in 1997 
and 1998 indicate that the residuals of a gunshot wound of 
the left calf are manifested primarily by an asymptomatic 
scar, slight muscle loss, and pain.  These findings indicate 
no more than moderate injury to muscle group XI.  38 C.F.R. 
§ 4.56.

The veteran testified to the effect that the residuals of the 
gunshot wound to his left knee-thigh area and calf are more 
severe than currently evaluated.  The overall medical 
evidence, however, indicates that his weakness of the left 
lower extremity is due to his non-service-connected stroke 
and it does not show worsening functional impairment of the 
left knee-thigh or calf due to the service-connected 
residuals of a gunshot wound to the left leg.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only reported 
limitation of motion pertains to the left knee and it is 
present to noncompensable degree, and the evidence indicates 
that weakness of the left side of the veteran's body, 
including the left lower extremity is due to a non-service-
connected disability.  The examiner who conducted the March 
1998 VA medical examination concluded that the veteran's 
service-connected left leg disability produced no more than 
mild to moderate impairment.  It appears that there is no 
functional impairment produced by the residuals of a gunshot 
wound to the left knee-thigh area and left calf that has not 
been contemplated in the current 30 and 10 percent 
evaluations assigned for the injuries to Muscle Groups XIV 
and XI, respectively.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claims for increased 
evaluations for residuals of a gunshot wound to the left 
knee-thigh area and left calf, and the claims are denied.  
Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of a gunshot wound of 
the left knee-thigh area, Muscle Group XIV, is denied.

An increased evaluation for residuals of a gunshot wound of 
the left calf, Muscle Group XI, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

